—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered February 16, 1999, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that his conviction must be reversed due to the admission of tainted identification testimony arising from an unduly-suggestive photographic identification procedure. As was properly established via police testimony at the Wade hearing (see, United States v Wade, 388 US 218; People v Bryant, 253 AD2d 672), the complaining eyewitness had purchased drugs from the defendant on six recent prior occasions in the very apartment where the instant crimes were committed. Thus, the People established that the complainant’s familiarity with the defendant was such that the complainant’s identification of the defendant from a photograph depicting the defendant and one *694other person was merely confirmatory (see, People v Spaulding, 271 AD2d 463; People v Montalvo, 269 AD2d 328; People v Astuto, 263 AD2d 459; People v Archie, 200 AD2d 676; People v Budhai, 182 AD2d 693). O’Brien, J. P., S. Miller, Friedmann and Townes, JJ., concur.